Citation Nr: 1046770	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for radiculopathy of the 
left lower extremity claimed as secondary to service-connected 
lumbosacral strain.

2. Entitlement to a disability rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1989 to October 
1996.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and August 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In February 2008 the Board remanded the Veteran's claims for 
additional development.  The case was returned to the Board and 
again remanded in March 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there has not been substantial compliance 
with the Board's March 2010 remand.  See Dyment v. West, 13 Vet. 
App. 141 (1999) (noting that a remand is not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).  Specifically, it is unclear 
whether the appellant received notice of a VA examination 
scheduled in May 2010.

When entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination, action shall be 
taken in accordance with 38 C.F.R. § 3.655(b) or (c).  See 
38 C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied.  38 C.F.R. § 3.655(b).  

In the March 2010 remand, the Board requested that the agency of 
original jurisdiction (AOJ) schedule the Veteran for a VA 
neurologic examination.  VA records reflect that the Veteran was 
scheduled for a VA examination in May 2010 and failed to report 
for the examination.  An August 2010 supplemental statement of 
the case reflects that the Veteran was notified by letter of the 
pending examination in March 2010.  The Board notes that there is 
no record of the notice in the claims folder.

In a November 2010 Post-Remand brief, the Veteran's 
representative asserted that it was unclear whether the Veteran 
was notified of the scheduled May 2010 VA examination.  All 
recent documents sent to the Veteran, including the August 2010 
supplemental statement of the case were sent to an address 
consistent with the Veteran's prior address in the claims file.  
However, the VA Computerized Locator System (VACOLS) reflects a 
different address for the Veteran.  The VACOLS entry was last 
modified on August 26, 2010, indicating the address changed after 
the time notice of the VA examination was sent to the Veteran.  
Nevertheless, under the circumstances of this case, the Board 
finds that it is unclear whether the Veteran received notice of 
the scheduled May 2010 VA examination.  Accordingly, this case 
should be remanded so that the Veteran may be rescheduled for a 
VA examination.  Notice of the examination should be sent to the 
Veteran's new address, as indicated in VACOLS.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurologic 
examination and opinion as directed in the 
March 2010 Board remand.  The examination 
must comply with all of the instructions 
provided in the March 2010 Board remand.  
Notice of the VA neurologic examination 
must be sent to the Veteran at the new 
address indicated in VACOLS. 

The appellant should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

2.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the Veteran an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

